Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 26, 33-40 and 42-46 are pending and examined. Claims 27-32, 41 and 47 have been cancelled.

Claim Objections 
Claim 33 is objected to for reciting “a said” in line 2.
Claim 45 recites “by (ii) and (ii)” making it substantially duplicative of claim 42. 
	Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 33-40 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 part b) (i) is drawn to a method of evaluating a Cannabis plant comprising detecting a light-based indicator of a first extrinsic biomarker that is indicative of Cannabis genetically marked to identify breed and detecting a recombinant 
The metes and bounds of the claim are indefinite because it is not clear how the coding-marker is configured so that three or more breeds can be read from DNA sequence resulting in the identification of a given single breed of Cannabis.
For example, if the coding-marker is configured to indicate that the plant could be purple kush, sour diesel or blue dream (i.e., three or more breeds), it is not clear how one would determine which breed is detected using the instant method because the plant has a coding-marker indicating that it may be all three breeds.
If it is Applicant’s position that the coding-marker need not imply what breed the plant is (e.g., see Applicant’s argument in the response dated 09 March 2021, 6, last ¶; see also p. 8, ¶ 1), then it is not clear how the limitation is applied in the method as this limitation merely recites what the coding-marker may be.
Claim 26 part b) (ii) is drawn to a method of evaluating a Cannabis plant comprising detecting a light-based indicator of a first extrinsic biomarker that is indicative of Cannabis genetically marked to identify breed and detecting a recombinant nucleic acid coding-marker readable for particular information an expected THC content wherein the coding-marker is configured so that the coding for “three or more THC contents” can be read.
The metes and bounds of the claim are indefinite because it is not clear as to how the plant can have more than one THC content when the specification discloses 
Claim 26, part b) subsection (iii) recites the limitation a type of said “light-based” indicator: there is insufficient antecedent basis for this claim limitation. Moreover, the metes and bounds of the claim are indefinite because it is not clear if the “a” type of said light-based indicator refers back the same fluorescence-based indicator in part a) or a different fluorescence-based indicator.
The claim is further rejected because it is not clear as to what the limitation “inclusive of said type” refers.
The metes and bounds of claim 33 are indefinite for reciting the limitation “a said” fluorescent extrinsic biomarker: it is not clear if the claim is referring to a different fluorescent extrinsic biomarker or the same/”said” biomarker of claim 26.
Claims 34-40 and 42-46 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

Response to Arguments
Applicant traverses the rejection of newly amended claim 26, part b) section (ii) because the coding marker has the capacity to read three of more THC contents which does not imply that any given plant has three or more contents (Applicant response dated 09 March 2021, p. 6, penultimate ¶).
Applicant’s argument is not persuasive and further renders the metes and bounds of the claim indefinite. If the coding marker is not providing three or more THC 
In other words, it appears that it is Applicant’s position that the three or more THC contents are unrelated to the plant that is being evaluated by the claimed method and is not limiting how the skilled artisan practices the method.
Furthermore, and making Applicant’s position unclear, the claim requires that the THC contents can be read from the coding-marker that identifies an amount of THC content expected for the given Cannabis plant. So while Applicant maintains that the three or more THC contents do not imply that the any given plant has three or more THC contents, the claim appears to require otherwise.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 34 rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 33 is drawn to a method for detecting the presence of a said fluorescent extrinsic biomarker, and therefore fails to further limit the subject matter of the claim from which it depends because claim 26 is already directed to detecting the presence of a fluorescence-based indicator of a first extrinsic biomarker.  


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 33-40 and 42-46 REMAIN rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER REJECTION.
	37 CFR 1.118 (a) provides that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
In the instant case, the claims have been amended to include limitations that were not previously claimed, and adequate support for the newly claimed limitations are not found in the disclosure.
	For instance, claim 26, part b) part (i) has been amended to recite that the coding-marker is configured so that coding for three or more breeds can be read from DNA sequence that identifies by sequence information the given Cannabis breed.
Moreover, claim 26, part b) (ii) recites the limitation “three or more THC contents” that can be read from DNA sequence.
Cannabis.
It is also noted that page 11 ¶ 0047 discloses that although overall cannabinoid production is influenced by environmental factors, the TCH/CBD ratio is genetically determined. Thus, the specification provides support for a Cannabis plant having a single THC content, not “three or more THC contents”.
Furthermore, while ¶0096, ¶00112 and ¶ 00115 reference target THC contents and yield, the specification has been thoroughly searched and support for the limitation “three or more THC contents” cannot be found. 
The same issue is present for claim 26, part b) (iii): while the specification provides support for detecting one or more biomarkers, the specification fails to provide support for “three or more types of light-based indicators for the biomarker (e.g., see p. 20, ¶ 0084; see also p. 22, ¶ 0088).
Rather, the specification appears to provide support biomarkers that comprise a single type of fluorescence (see p. 28, ¶ 00112). Here, the specification has been thoroughly searched and support for the limitation “three or more types of light-based indicators for the biomarker” cannot be found.
The prosecution history has also been thoroughly reviewed, and it has been determined that Applicant has failed to indicate where in the specification support for the claim amendments may be found. Applicant is invited to point to the specification where support can be found. THIS IS A NEW MATTER REJECTION.

Response to Arguments
Applicant traverses the rejection of newly amended claim 26, part b), subsection (ii) because the specification recites an option wherein the coding marker encodes 1024 combination and is therefore capable of encoding three or more options and because the coding-marker is dynamic enough to contain the information for three or more THC contents (Applicant response dated 09 March 2021, p. 8, ¶ 1; see also ¶ 0093 of the specification).
This argument is unpersuasive. While the exemplified coding marker may have 1024 different combinations, nowhere in the specification is there support for the idea that these 1024 different code combinations provide information for three, or ten, or twenty or more THC contents as encompassed by the claims. The section to which Applicant refers merely demonstrates how the skilled artisan makes a particular code, not that the code can provide three or more THC contents. 
 In fact, there are 24 instances of the term “THC” in the specification, none of which are associated with a coding-marker coded for three or more THC contents.
Applicant applies this same argument to overcome the rejection of claim 26, part b) subsection (iii), which is not persuasive and is addressed above. Namely, the fact that the coding marker may have 1024 different combinations is not tantamount to these combinations providing three or more types of light-based indicators.

Claims 26, 33-40 and 42-46 REMAIN rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 26, 33-40 and 42-46 are drawn to a method of evaluating a Cannabis plant comprising detecting a fluorescence-based indicator of a first extrinsic biomarker absent in wild-type Cannabis that is indicative of Cannabis genetically marked to identify breed and detecting the presence of coding-marker readable for information on the breed, expected THC content or type of said light-based indicator for the biomarker wherein the coding-marker is configured  so that coding for three or more breeds, THC contents of types of fluorescent-based indicators can be read from DNA sequence that identifies the breed, THC content or the type of light-based indicator.
It is noted that the specification fails to, in fact, describe the methods as claimed and fails to define the limitation “breed”. Thus, the broadest reasonable interpretation of breed is that it is a group of plants presumably related by descent from common ancestors and visibly similar in most characteristics (“breed”. Merriam-Webster.com. 2020. https://www.merriam-webster.com/dictionary/breed. 29 October 2020).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.

For example, the art describes that most strains, regardless of their origin, have the same amount of THC and that breeding high potency strains does not affect THC levels (Mudge et al, 2018, Scientific Reports, 8:1-9; see p. 2, last ¶ and Table 1; see also p. 4, penultimate and last ¶).
Or see Solymosi et al, which describes that although not typical, the phytocannabinoid content among different individuals of the populations of the same cultivar may show variation (2014, Mini-Reviews in Medicinal Chemistry, 1-73; p. 4, col. 1, ¶ 2). 
In other words, the skilled practitioner would not be of the opinion that a plant would have three or more THC contents because it would be atypical, and would be unable to distinguish between breeds of Cannabis as encompassed by the claims should the three or more THC contents overlap between said breeds.
Moreover, the specification has failed to describe, in fact, that a coding-marker is configured so that coding for three or more breeds can be read from DNA sequence that identifies by sequence information the breed of Cannabis.
A description of this method is critical because the skilled artisan would not be able to predictably determine the breed based on the coding-marker given that it provides information for three or breeds of Cannabis. Namely, if the coding-marker is Cannabis, the skilled would read this DNA sequence and find that the plant could be ten different breeds of Cannabis.
Therefore, without a further description of the coding-markers as claimed, Applicant has failed to sufficiently describe methods for evaluating a Cannabis plant, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because of the amendments to the claims, and argues that the three or more limitation with respect to THC content is misinterpreted (Applicant response dated 09 March 2021, p. 9, ¶ 4).
This argument is not found to be persuasive and previously addressed: Applicant has not, in fact, described the method as recited in the claims wherein a coding-marker merely provides information for three or more THC contents and does not mean that the plant has three THC contents. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662